        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 1 of 40




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 ROLANDO JIMENEZ,

                        Plaintiff,

                        v.                           Case No. 17-cv-2731 (CRC)

 CHAD R. WOLF,

                        Defendant.

                                     MEMORANDUM OPINION

       Plaintiff Rolando Jimenez is an employee of U.S. Citizenship and Immigration Services

(“USCIS”), a component of the Department of Homeland Security (“DHS”). He brings a

multitude of claims against Chad R. Wolf, in his capacity as acting Secretary of Homeland

Security, alleging that USCIS has discriminated against him based on his race, national origin,

and age, and retaliated against him for asserting his Equal Employment Opportunity (“EEO”)

rights. In a prior opinion, this Court dismissed many of Mr. Jimenez’s claims for either failure to

exhaust administrative remedies or failure to state a claim. Jimenez v. McAleenan (Jimenez I),

395 F. Supp. 3d 22, 27 (D.D.C. 2019). Of Jimenez’s remaining claims, all but one alleges

discrimination based on his non-selection for eleven positions for which he applied in 2011 and

2012. Prior to discovery, the government moved for summary judgment on Jimenez’s non-

selection claims. The Court will grant the motion.

 I.    Background

       Mr. Jimenez was born in the Dominican Republic in 1963 and has worked for USCIS and

its predecessor agency since 1996. Am. Compl. ¶¶ 18–19. From 2006 until October 2016, he

worked as an Immigration Officer in USCIS’s Fraud Detection National Security Headquarters

based in Washington, DC. Id. ¶ 20. Since then, he has served as a GS-14 Immigration Officer in
           Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 2 of 40




USCIS’s Immigrant Investor Program Office, also in Washington. Defendant’s Statement of

Facts Not in Genuine Dispute (“SOMF”) ¶ 2, ECF 35-1. Prior to the events at issue here, he

engaged in protected EEO activity.

       Following three agency EEO complaints, Jimenez brought suit in this Court, advancing

eight counts based on twenty separate underlying events. He alleges he has been discriminated

against “based on his race (white), 1 national origin (Hispanic), age (YOB: 1963), and reprisal

(prior EEO activity).” Am. Compl. ¶ 1. After filing an answer, the government moved for

judgment on the pleadings, which the Court largely granted due to Jimenez’s failure to exhaust

and to state a claim. See Jimenez I, 395 F. Supp. at 31–44. At this point, only the following

claims remain: Counts II (retaliation based on prior EEO activity), III (race discrimination), V

(national origin discrimination), and VII (age discrimination) to the extent that these claims are

based on what the Court will refer to as Events 3 through 13 and 17. (In its prior opinion, the

Court laid out a numbering convention corresponding to Jimenez’s allegations, which it will

continue to use for the sake of clarity.)

       As relevant here, Events 3 through 13 concern Jimenez’s non-selection for various

USCIS positions during a six-month span in 2011 and 2012. The complaint contains no details

whatsoever about these non-selections. It alleges only that “[b]etween June 7, 2012 and

September 14, 2012, 2 Plaintiff applied but was not selected for eleven positions within the




       1
         Curiously, although his amended complaint identifies his race as white, Jimenez’s
Opposition contends that “Plaintiff does not identify as ‘white.’” Opp. 26. In any case, this
discrepancy is not material to the Court’s analysis.
       2
         Although Jimenez alleged in his complaint that the eleven non-selections occurred
between June 2012 and September 2012, the government has introduced evidence, discussed
more fully below, that Jimenez applied to the eleven positions between December 2011 and July

                                                 2
         Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 3 of 40




Agency,” and “Plaintiff was qualified for each of the positions but was passed over without

explanation.” Am. Compl. ¶¶ 26, 28. Based on this scant description, the agency has

determined that Jimenez is referring to the non-selections that were part of his 2012 EEO

Complaint, Def.’s Mot. for Summ. J. (“MSJ”) 2 n.2, and he accepts this characterization of his

claims in his opposition to summary judgment, Pl.’s Opp. (“Opp.”) 3–22. Given the multitude of

claims, the specific facts relating to each non-selection will be discussed in context below.

       All eleven of these non-selections were part of Jimenez’s 2012 EEO complaint. After

investigating the claims, USCIS issued a nine-volume Report of Investigation, which contained

some twenty-eight witness affidavits and substantial additional evidence collected by the agency.

Thereafter, Jimenez requested a hearing before a U.S. Equal Employment Opportunity

Commission Administrative Judge (“AJ”). Extensive discovery took place as part of the

litigation before the AJ, including exchanges of interrogatories and document requests, and

associated responses. When Jimenez failed to appear for his deposition, the AJ imposed

sanctions, dismissing Jimenez’s hearing request and remanding the case to the agency. See Mot.

for J. Pleadings or Summ. J., Ex. 23 at 9, ECF 31-5. On remand, DHS’s Office for Civil Rights

and Civil Liberties (“CRCL”), the entity responsible for issuing final agency decisions (“FADs”)

for USCIS, directed USCIS to conduct a further investigation regarding, as relevant here,

Jimenez’s non-selection for a vacancy in Monterrey, Mexico (Event # 6) and non-selection for a

Supervisory Immigration Services Officer vacancy in Miami (Event # 9), so that the agency

could make a determination concerning those events. Mot. for J. Pleadings or Summ. J., Ex. 24,




2012. The parties do not discuss this discrepancy. In any event, Jimenez has accepted the
government’s characterization of his claims. Pl.’s Opp. (“Opp.”) 3–22.

                                                 3
         Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 4 of 40




2012 CRCL FAD at 13, ECF 31-5. The agency conducted a further investigation and issued a

supplemental ROI, bringing the ROIs to 10 volumes. Id.

       CRCL proceeded to issue a FAD, which concluded that no discrimination or retaliation

had occurred. Jimenez appealed that decision to the EEOC Office of Federal Operations, which

affirmed. Mot. for J. Pleadings or Summ. J., Ex. 25, 2012 EEOC Decision at 31-33, ECF 31-5.

Jimenez then commenced this litigation. The government now moves for summary judgment on

the eleven non-selection claims.

 II.   Legal Standards

       Federal Rule of Civil Procedure 56 provides that summary judgment shall be granted “if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The party seeking summary

judgment must “show[] that the materials cited do not establish the . . . presence of a genuine

dispute, or that an adverse party cannot produce admissible evidence to support the fact.” Fed R.

Civ. P. 56(c). A fact is material if it “might affect the outcome of the suit under the governing

law,” and a factual dispute is genuine “if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Additionally, for a factual dispute to count as “genuine,” the nonmoving party must establish

more than “[t]he mere existence of a scintilla of evidence in support of [its] position,” id. at 252,

and cannot rest on “mere allegations” or conclusory statements, see Equal Rights Ctr. v. Post

Props., 633 F.3d 1136, 1141 n.3 (D.C. Cir. 2011). The Court is only required to consider the

materials explicitly cited by the parties, but may on its own accord consider “other materials in

the record.” Fed. R. Civ. P. 56(c)(3).




                                                  4
         Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 5 of 40




        In deciding a motion for summary judgment, courts must generally “view the facts and

draw reasonable inferences in the light most favorable to the [non-moving] party.” Scott v.

Harris, 550 U.S. 372, 378 (2007) (internal citations and quotation marks omitted). In making

this determination, the court “may not make credibility determinations or otherwise weigh the

evidence.” Johnson v. Perez , 823 F.3d 701, 705 (D.C. Cir. 2016). Thus, “a party may oppose

summary judgment with sworn testimony, and . . . that party’s own sworn testimony can alone

defeat summary judgment.” United States v. Seventeen Thousand Nine Hundred Dollars

($17,900.00) in U.S. Currency, 859 F.3d 1085, 1092 (D.C. Cir. 2017). Nevertheless, there exist

“narrow circumstances under which courts may ‘lawfully put aside testimony [because it] is so

undermined as to be incredible.’” Id. (quoting Robinson v. Pezzat, 818 F.3d 1, 10 (D.C. Cir.

2016)). Specifically, courts may set aside self-serving and uncorroborated testimony “when a

plaintiff’s claim is supported solely by the plaintiff's own self-serving testimony, unsupported by

corroborating evidence, and undermined either by other credible evidence, physical impossibility

or other persuasive evidence that the plaintiff has deliberately committed perjury.” Chenari v.

George Washington University, 847 F.3d 740, 747 (D.C. Cir. 2017) (emphasis added) (internal

citation and quotation marks omitted). In other words, if “opposing parties tell two different

stories, one of which is blatantly contradicted by the record, so that no reasonable jury could

believe it, a court should not adopt that version of the facts for purposes of ruling on a motion for

summary judgment.” Lash v. Lemke, 786 F.3d 1, 6 (D.C. Cir. 2015) (quoting Scott, 550 U.S. at

380).

 III. Analysis

        As threshold matters, the parties’ briefing raises two questions regarding proper summary

judgment procedures: first, whether the government’s motion is premature prior to any discovery



                                                  5
         Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 6 of 40




having been conducted in this Court; and, second, whether the Court should consider the

government’s statement of undisputed facts to be conceded because Jimenez failed to respond to

it in the manner required by Local Civil Rule 7(h). The Court will tackle these questions before

considering the merits of Jimenez’s non-selection claims.

       A. Summary Judgment Procedural Rules

               1. Pre-Discovery Summary Judgment

       Jimenez urges the Court to deny the government’s summary judgment motion because

“[p]re-discovery summary judgment motions are usually premature and hence disfavored.”

Bourbeau v. Jonathan Woodner Co., 600 F. Supp. 2d 1, 3 (D.D.C. 2009). Jimenez is correct, as

this Court has recently noted, that summary judgment is ordinarily appropriate only after the

plaintiff has been given an adequate opportunity to conduct discovery. See, e.g., Curtis v. Dep’t

of Vet. Affairs, 19-cv-3271 (CRC), ECF 39 (D.D.C. June 30, 2020) (Cooper, J.); Glasgow v.

United States Dep’t of Def.’s, No. 18-CV-136, 2018 WL 5886654, at *3 (D.D.C. Nov. 9, 2018)

(Cooper, J.). Nevertheless, “even at [an] early stage, a district court may deny a request for

discovery and grant a motion for summary judgment when the non-moving party ‘offer[s] no

reasonable basis to suggest that discovery’ will bear out its claims.’” Turner v. U.S. Capitol

Police, 34 F. Supp. 3d 124, 134-35 (D.D.C. 2014) (quoting Carpenter v. Fed. Nat’l Mortg. Ass’n,

174 F.3d 231, 237-38 (D.C. Cir. 1999)). Indeed, Federal Rule of Civil Procedure 56(b)

specifically allows that “a party may file a motion for summary judgment at any time until 30

days after the close of all discovery.”

       When confronted with a pre-discovery summary judgment motion, it is incumbent upon

the opposing party to request discovery under Rule 56(d), which requires the nonmovant to

submit an affidavit which “state[s] with sufficient particularity . . . why [additional] discovery



                                                  6
          Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 7 of 40




[is] necessary.” Ikossi v. Dep’t. of Navy, 516 F.3d 1037, 1045 (D.C. Cir. 2008) (internal citation

and quotation marks omitted). The affidavit must: (1) “outline the particular facts he intends to

discover and describe why those facts are necessary to the litigation”; (2) “explain why [he]

could not produce [the facts] in opposition to the motion for summary judgment”; and (3) “show

the information is in fact discoverable.” Convertino v. U.S. Dep’t of Justice, 684 F.3d 93, 100

(D.C. Cir. 2012) (internal citation and quotation marks omitted).

         Jimenez has not followed these procedures. Although he argues in his opposition that

summary judgment is premature, he has neglected to file a Rule 56(d) motion or supporting

affidavit. This failure is somewhat surprising. Not only is Plaintiff’s counsel an experienced

litigator, the Court advised her during a scheduling conference that if Jimenez intended to oppose

the government’s motion as premature, then under “Rule 56(d), if there are areas of discovery

that you think you need, you have to specify those with some particularity.” Hr’g Tr. 3:23-26

(Oct. 1, 2019). Jimenez therefore was on notice as to what was required in responding to the

government’s motion for summary judgment, yet still did not follow the correct procedure. The

Court therefore will exercise its discretion to deny further discovery for failure to adhere to Rule

56(d).

         Even if the Court were to generously construe Jimenez’s opposition brief as a motion

under Rule 56, he still would not be entitled to discovery. In Jeffries v. Barr, a recent case

strikingly similar to this one, the D.C. Circuit largely upheld the district court’s decision to grant

the government pre-discovery summary judgment on the plaintiff’s non-selection claims where

the plaintiff had “failed to outline what facts he hoped to discover and why those facts were

necessary to support his claims.” 965 F.3d 843, 855 (D.C. Cir. 2020). Because the plaintiff’s

Rule 56(d) affidavit in Jeffries did not connect “the requested discovery” to the “substance of his



                                                  7
         Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 8 of 40




claims,” the D.C. Circuit concluded that the district court did not abuse its discretion in denying

the plaintiff’s 56(d) motion as to six of his seven non-selection claims. Id. Like the plaintiff in

Jeffries, Jimenez fails to identify the facts he seeks to discover, let alone explain why those facts

are necessary to support his claims. Indeed, rather than pinpoint any required proof, Jimenez

argues the opposite—that “he has sufficient evidence to establish that Defendant’s stated reasons

are not credible.” Opp. 29. The Court therefore rejects Jimenez’s argument that the

government’s summary judgment motion is premature.

               2. Local Rule 7(h)

       Jimenez’s chosen litigation approach also implicates another threshold matter:

compliance with the local rules. “Litigants before this Court are not only expected to follow its

Local Rules, they are ‘duty bound’ to do so.” Robinson v. D.C., 130 F. Supp. 3d 180, 186

(D.D.C. 2015) (quoting Texas v. United States, 798 F.3d 1108, 1114 (D.C. Cir. 2015)). Here,

the government contends that Jimenez has failed to abide by Local Civil Rule 7(h), which

governs summary-judgment practice. It provides:

       Each motion for summary judgment shall be accompanied by a statement of
       material facts as to which the moving party contends there is no genuine issue,
       which shall include references to the parts of the record relied on to support the
       statement. An opposition to such a motion shall be accompanied by a separate
       concise statement of genuine issues setting forth all material facts as to which it is
       contended there exists a genuine issue necessary to be litigated, which shall include
       references to the parts of the record relied on to support the statement. Each such
       motion and opposition must also contain or be accompanied by a memorandum of
       points and authorities and proposed order as required by LCvR 7(a), (b) and (c). In
       determining a motion for summary judgment, the Court may assume that facts
       identified by the moving party in its statement of material facts are admitted, unless
       such a fact is controverted in the statement of genuine issues filed in opposition to
       the motion.

LCvR 7(h)(1) (emphasis added).




                                                  8
           Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 9 of 40




       Experienced litigants should know that the “generally observed practice is for the moving

party to file its statement of facts, and the opposing party to respond to that statement by

indicating whether it ‘admits’ or ‘denies’ each fact presented.” Murray v. Amalgamated Transit

Union, 183 F. Supp. 3d 6, 16 (D.D.C. 2016). If the opposing party denies a fact, it must include

an explanation with citations to competent evidence in the record. After specifically responding

to the moving party’s statement of undisputed facts, “the opposing party may then provide its

own statement of facts, again with record citations, to the extent it believes such facts are

necessary to its argument.” Id. Lest there be any confusion, although it is best practice to follow

this generally observed approach, failure to do so does not necessarily violate Local Rule 7(h).

Rather, a party may satisfy Rule 7(h) by providing “a separate concise statement of genuine

issues,” prepared according to any number of methods, so long as the statement “set[s] forth all

material facts as to which it is contended there exists a genuine issue necessary to be litigated”

and “include[s] references to the parts of the record relied on to support the statement.” LCvR

7(h)(1).

       The government asserts that Jimenez has flouted Rule 7(h)’s requirements because,

although he purported to file a statement of facts, that filing: (1) does not reference the

government’s statement of material facts in a manner that identifies which facts he believes are

disputed and which are not (indeed, his statement of facts makes no reference to the

government’s statement at all); (2) includes few citations to the record; and (3) where it does

provide citations to the record, frequently either miscites the record or fails to cite competent




                                                  9
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 10 of 40




evidence. 3 Plaintiff’s Statement of Material Facts in Dispute (“PSOMF”), ECF 41-4. 4 Based on

these deficiencies, the government urges the Court to deem Jimenez to have admitted the version

of events laid out in the government’s statement of undisputed facts.

        The sanction sought by the government is expressly contemplated by Local Rule 7(h),

which warns that “the court may assume that facts identified by the moving party in its statement

of material facts are admitted, unless such a fact is controverted in the statement of genuine

issues filed in opposition to the motion.” LCvR 7(h)(1). Similarly, Federal Rule of Civil

Procedure 56(e) provides that “[i]f a party fails to properly support an assertion of fact or fails to

properly address another party’s assertion of fact . . . , the court may . . . consider the fact

undisputed for purposes of the motion.” And the D.C. Circuit has counseled that “[i]f the party

opposing the motion fails to comply with this local rule, then ‘the district court is under no

obligation to sift through the record’ and should ‘[i]nstead . . . deem as admitted the moving

party’s facts that are uncontroverted by the nonmoving party’s Rule [LCvR 7(h)] statement.’”

SEC v. Banner Fund Int’l, 211 F. 3d 602, 616 (D.C. Cir. 2000) (citation omitted); see also

Oviedo v. Washington Metro. Area Transit Auth., 948 F.3d 386, 398 (D.C. Cir. 2020) (affirming

grant of summary judgment against a pro se plaintiff who failed to dispute the defendant’s

statement of facts).




        3
           As the government pointed out in its reply, Jimenez’s statement of facts frequently fails
to identify any evidence in support of the alleged “fact” and, where it does, often includes
misleading citations to the record. Reply 6-7. The Court will illustrate these deficiencies below
in its discussion of Jimenez’s specific non-selection claims.
        4
          The record includes a “Statement of Facts” contained in Jimenez’s opposition, ECF 40
at 1-22, as well as a “Statement of Material Facts in Dispute,” ECF 41-4, which Jimenez filed
over a month later, purportedly due to a technical mistake by his counsel. Both statements are
extremely similar and neither satisfies the requirements of Rule 7(h). To avoid confusion, the
Court will cite to Jimenez’s Statement of Material Facts in Dispute (“PSOMF”).

                                                   10
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 11 of 40




       Although “penalizing litigants for violating local rules may seem unduly formalistic, the

purposes here are sound and sensible.” Robinson, 130 F. Supp. 3d at 186–87. As the D.C.

Circuit has explained, “‘the procedure contemplated by [Local Rule 7(h)] . . . isolates the facts

that the parties assert are material, distinguishes disputed from undisputed facts, and identifies

the pertinent parts of the record.’” Burke v. Gould, 286 F. 3d 513, 517 (D.C. Cir. 2002) (quoting

Gardels v. CIA, 637 F. 2d 770, 773 (D.C. Cir. 1980) and discussing Rule 7(h)’s predecessor,

Rule 108(h)). Holding Jimenez to Rule 7(h)’s requirements is particularly appropriate here.

Jimenez’s complaint, even after dismissal of numerous non-exhausted claims, spans eleven

separate non-selections, each allegedly based on his membership in three different classes as well

as retaliation for prior protected activity. Effectively, Jimenez has brought 44 separate claims.

And that figure understates the number of Jimenez’s claims that are before this one Court.

Jimenez is also litigating a second case, based on separate 2013 and 2014 EEO complaints, in

which he raises claims of race discrimination, national origin discrimination, retaliation, and

hostile work environment based on sixteen other events. This brings the total number of claims

this Court must dissect to well over the century mark.

       This kitchen-sink litigation approach has yielded several thousand pages of record

evidence in this case alone. To make matters worse, Plaintiff’s counsel failed to provide a table

of contents for her several hundred pages of supporting proof and her citations to the evidence,

where provided, often omit document names (i.e. “Ex. 6, p. 521”), making it difficult for

opposing counsel and the Court to locate the cited references. This after being granted multiple,

lengthy extensions to file her opposition brief, see Minute Order, Oct. 2, 2019 (granting 42-day

extension); Minute Order Nov. 22, 2019 (granting additional 24-day extension). The point is not

to disparage the validity of Jimenez’s claims or his right to seek relief for what he may believe



                                                 11
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 12 of 40




was unfair treatment. It is rather to emphasize that, given the vast quantity of his claims, it is

incumbent on counsel, as an officer of the Court, to present the claims in a fashion that enables

the Court to do its job.

       Courts have found comparable deficiencies to warrant treating the movant’s statement of

material facts as conceded. E.g., Oviedo, 948 F.3d at 398; Jackson v. Finnegan, Henderson,

Farabow, Garrett & Dunner, 101 F.3d 145, 151 (D.C. Cir. 1996) (statement of a nonmovant

“[r]eplete with factual allegations not material to . . . substantive claims and repeatedly blending

factual assertions with legal argument” does not satisfy the purposes of the local rule); Apollo v.

Bank of Am., N.A., No. 17-CV-2492 (APM), 2019 WL 5727766, at *1 (D.D.C. Nov. 5, 2019)

(dismissing pro se plaintiff’s employment discrimination claim for failure to dispute Defendant’s

statement of undisputed facts in a way compatible with FRCP 56 and Local Rule 7(h)).

       Here, Jimenez has failed entirely to “isolate[] the facts that [he] assert[s] are material,

distinguish[] disputed from undisputed facts, and identif[y] the pertinent parts of the record.”

Burke, 286 F.3d at 517 (internal citation and quotation marks omitted). The Court therefore will

treat the entirety of the government’s statement of undisputed facts as conceded. And because

those facts establish that USCIS declined to select Jimenez for all eleven positions based on

legitimate, non-discriminatory reasons, and do not suggest any pretext for its explanations of

those reasons, the agency is entitled to summary judgment.

       That said, while the Court will grant summary judgment to USCIS due to Jimenez’s

failure to comply with Local Rule 7(h), in the interest of efficiency in the event of a successful

appeal of the Court’s ruling, the Court will proceed to analyze the merits of Jimenez’s non-

selection claims. It has thus endeavored, as best it can, to discern which facts might be in dispute

and on what basis. While Jimenez has made this work difficult and time-consuming, the Court



                                                 12
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 13 of 40




has determined that most of the facts proffered by Jimenez in his purported statement of facts

simply reiterate those in the government’s statement. While Jimenez appears to attempt to

dispute some facts, many of those disputes are either not material to the legal analysis or are not

supported with competent evidence. The Court will therefore base its analysis of Jimenez’s

claims primarily upon the government’s statement of facts. Where relevant, however, it will

discuss what it discerns to be Jimenez’s objections to particular facts proffered by the

government.

       B. Discrete Acts of Discrimination and Retaliation

       Jimenez raises discrimination and retaliation claims under Title VII of the Civil Rights

Act of 1964 and the Age Discrimination Employment Act of 1967 (“ADEA”) arising out of

eleven non-selections.

               1. Statutory Framework

       Title VII prohibits employers from “discriminat[ing] against any individual with respect

to his compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). The

ADEA bars identical discrimination “because of [an] individual’s age.” 29 U.S.C. § 623(a)(1).

Federal employers are also prohibited by Title VII and the ADEA from retaliating against

employees for asserting their rights under the statutes. See Calhoun v. Johnson, 632 F.3d 1259,

1261 (D.C. Cir. 2011); Gomez–Perez v. Potter, 553 U.S. 474, 479 (2008). Due to the similarity

between the two statutes, “courts routinely analyze ADEA claims under the law developed under

Title VII discrimination inquiries.” Peyus v. Lahood, 919 F. Supp. 2d 93, 100 (D.D.C. 2013).

       To establish a prima facie case of discrimination for non-selection, a plaintiff must show

that: (1) he is a member of a protected class (or, under the ADEA, that he is at least forty years of



                                                 13
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 14 of 40




age); (2) he applied for a vacant position; (3) he was qualified for the position; and (4) the person

selected was outside of the protected class (or, under the ADEA, was substantially younger than

the plaintiff). See Teneyck v. Omni Shoreham Hotel, 365 F.3d 1139, 1155 (D.C. Cir. 2004);

Cones v. Shalala, 199 F.3d 512, 516 (D.C. Cir. 2000). Similarly, “[t]o establish a prima facie

case of retaliation in the form of a non-selection, [a plaintiff] must present sufficient evidence to

‘show: (1) that [he] engaged in a statutorily protected activity; (2) that the employer took an

adverse personnel action; (3) that a causal connection existed between the two[]; (4) that he

applied for an available job; and (5) that he was qualified for that position.’” Mount v. Johnson,

174 F. Supp. 3d 553, 560 (D.D.C.), aff’d, 664 F. App’x 11 (D.C. Cir. 2016) (quoting Morgan v.

Fed. Home Loan Mortgage Corp., 328 F.3d 647, 651 (D.C. Cir. 2003)).

       For both discrimination and retaliation claims, where the plaintiff can adduce no direct

evidence of discrimination or retaliation, as is true here, the Court applies the familiar burden-

shifting framework set forth in McDonnell Douglas Corporation v. Green, 411 U.S. 792 (1973).

See Glasgow, 2018 WL 5886654, at *3. Under that framework, a plaintiff must establish “a

prima facie case of discrimination by showing that [he]: (1) is a member of a protected class; (2)

suffered an adverse employment action; and that (3) the unfavorable action gives rise to an

inference of discrimination.” Nurriddin v. Bolden, 818 F.3d 751, 758 n.6 (D.C. Cir. 2016). If

the plaintiff succeeds in establishing his prima facie case, the burden then shifts to the employer

“to articulate some legitimate, nondiscriminatory reason” for its actions. McDonnell Douglas,

411 U.S. at 802. However, the D.C. Circuit has clarified that courts “need not—and should

not—decide whether the plaintiff actually made out a prima facie case under McDonnell

Douglas,” where “an employee has suffered an adverse employment action” and “an employer

has asserted a legitimate, non-discriminatory reason for the decision.” Brady v. Office of



                                                 14
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 15 of 40




Sergeant at Arms, 520 F.3d 490, 494 (D.C. Cir. 2008) (emphasis in original). “Rather, in

considering an employer’s motion for summary judgment . . . in those circumstances,” the

district court need resolve only whether the employee has “produced sufficient evidence for a

reasonable jury to find that the employer’s asserted non-discriminatory [or non-retaliatory]

reason was not the actual reason and that the employer intentionally discriminated [or retaliated]

against the employee.” Id. The operative question here, then, is whether Jimenez has produced

sufficient evidence such that a reasonable jury could find that the actual reason he was not

selected for the eleven challenged vacancies is because of his race, national origin, age, or prior

EEO activity.

       In evaluating a plaintiff’s evidence of pretext, “[c]ourts weigh relative qualifications

differently in the discriminatory versus the retaliatory non-selection contexts.” Savage v.

Burwell, No. 15-CV-00791 (CRC), 2016 WL 4132196, at *6 (D.D.C. Aug. 3, 2016) (Cooper, J.).

In discriminatory non-selection cases, no inference of discrimination arises unless the plaintiff

proves that he was “‘substantially more qualified’ to perform the duties listed in the vacancy

announcement than the successful candidate.” Porter v. Shah, 606 F.3d 809, 815-16 (D.C. Cir.

2010) (quoting Lathram v. Snow, 336 F.3d 1085, 1092 (D.C. Cir. 2003)). Said otherwise, a

plaintiff must demonstrate a “stark superiority of credentials” over the selectee in order to

establish an inference of pretext. Stewart v. Ashcroft, 352 F.3d 422, 429 (D.C. Cir. 2003). By

contrast, the standard in retaliatory non-selection cases is more favorable to the plaintiff. A

plaintiff “need not demonstrate that [he] was ‘significantly more qualified’ than the selectee.”

Savage, 2016 WL 4132196, at *6 (quoting Román v. Castro, No. 12-cv-01321, 2016 WL

829874, at *12 (D.D.C. 2016)). Rather, he need only show that the “‘relative difference’

between [his] qualifications” and those of the selectee “does not so greatly favor” the selectee



                                                 15
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 16 of 40




“that no reasonable jury could conclude [that he] would have been promoted but for the alleged

retaliatory animus” of the deciding officials. Id. (quoting Kilby-Robb v. Duncan, 77 F. Supp. 3d

164, 176 (D.D.C. 2015)) (internal quotation marks omitted).

       Under both standards, the D.C. Circuit has cautioned that neither the ADEA nor Title VII

empowers a federal court to become “‘a super-personnel department that reexamines an entity’s

business decisions.’” Barbour v. Browner, 181 F.3d 1342,1346 (D.C. Cir. 1999) (quoting Dale

v. Chicago Tribune Co., 797 F.2d 458, 464 (7th Cir. 1986). Thus, courts must “defer to the

[employer’s] decision of what nondiscriminatory qualities it will seek” in filling a position,

Stewart, 352 F.3d at 429, including “the employer’s decision as to which qualities required by

the job . . . it weighs more heavily,” Jackson v. Gonzales, 496 F.3d 703, 709 (D.C. Cir. 2007). In

short, unless the employer’s reasons for selecting another candidate are “indeed a pretext, . . . the

court must respect the employer’s unfettered discretion to choose among qualified candidates.”

Fischbach, 86 F.3d 1180.

               2. The Eleven Non-Selections

       Those background principles in mind, the Court turns to analyzing each of the challenged

non-selections. Because the government has asserted a legitimate, non-discriminatory reason

for each of the non-selections (as will be discussed below), the Court will assume that Jimenez

has made out his prima facie case and will focus its analysis on whether he has offered evidence

that the government’s legitimate, non-discriminatory reasons are pretexts for unlawful

discrimination or retaliation.

       Before doing so, the Court pauses to note the shortcomings in Jimenez’s papers. Not

only does Jimenez’s amended complaint make only the barest of allegations regarding the

challenged non-selections, see Am. Compl. ¶¶ 26, 28 (alleging merely that “[b]etween June 7,



                                                 16
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 17 of 40




2012 and September 14, 2012, Plaintiff applied but was not selected for eleven positions within

the Agency”), his opposition to the government’s summary judgment motion makes little effort

to connect the bevy of factual allegations he makes to his broader legal arguments, Opp. 25-30.

And though Jimenez recites the facts from two seminal D.C. Circuit employment discrimination

cases—Aka v. Washington Hospital Center, 156 F.3d 1284 (D.C. Cir. 1998), and Hamilton v.

Geithner, 666 F.3d 1344 (D.C. Cir. 2012)—he does not hint at how those cases are similar to his.

The Court has tried its best to discern the thrust of Mr. Jimenez’s arguments, but “judges are not

like pigs, hunting for truffles buried in briefs or in the record[.]” Jones v. Kirchner, 835 F.3d 74,

83 (D.C. Cir. 2016). “It is not enough merely to mention a possible argument in the most

skeletal way, leaving the court to do counsel’s work, create the ossature for the argument, and

put flesh on its bones.” Consol. Edison Co. of N.Y., Inc. v. FERC, 510 F.3d 333, 340 (D.C. Cir.

2007). Said simply, “[j]udges are not expected to be mindreaders. Consequently, a litigant has

an obligation to spell out its arguments squarely and distinctly, or else forever hold its peace.”

Schneider v. Kissinger, 412 F.3d 190, 200 n.1 (D.C. Cir. 2005).

                       a. Event # 3: Non-selection for Supervisory Immigration Services Officer
                          Positions (Kendall, Miami, Overland Park and Hialeah, Florida)

       In March 2012, USCIS advertised multiple vacancies for the GS-13 position of

Supervisory Immigration Services Officer in its Kendall, Miami, Overland Park, and Hialeah,

Florida field offices. Def.’s Statement of Material Facts (“SOMF”) ¶ 3. The position’s duties

were described primarily as supervising the adjudication of benefit applications by Immigration

Services Officers. Id.; Def.’s Ex. 6 (vacancy announcement). Jimenez applied for the vacancies

at each of the four offices, and though he was included on a list of eligible applicants, the




                                                 17
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 18 of 40




selecting official, Anouchka Castro, 5 did not select him to interview for any of the positions.

SOMF ¶¶ 4-6; Def.’s Ex. 20, Castro Aff. at 423–24. 6 Ultimately, the following individuals were

selected:

   •   For the Hialeah office: Maria Coca (Hispanic; year of birth: 1962; no prior EEO
       complaints). Def.’s Ex. 2, ROI Summary at 9; Def.’s Ex. 16, selection certificate;
       Def.’s Ex. 10, Coca resume.

   •   For the Kendall office: Joyce Ortiz (Hispanic; year of birth: 1972; no prior EEO
       complaints). SOMF ¶ 9; Def.’s Ex. 2, ROI Summary at 9; Def.’s Ex. 17, selection
       certificate; Def.’s Ex. 13, Ortiz resume.

   •   For the Miami office: Amanda Sewall (African-American; year of birth: 1982; no
       prior EEO complaints). SOMF ¶ 9; Def.’s Ex. 2, ROI Summary at 9; Def.’s Ex.
       18, selection certificate; Def.’s Ex. 14, Sewall resume.

   •   For the Miami office: Haydee Marrero Harrison (Hispanic; year of birth: 1964; no
       prior EEO complaints). SOMF ¶ 9; Def.’s Ex. 2, ROI Summary at 9; Def.’s Ex. 18,
       selection certificate; Def.’s Ex.11, Marrero-Harrison resume.

   •   For the Overland Park office: Florence Moise-Stone (African-American; year of
       birth: 1954; no prior EEO complaints). SOMF ¶ 9; Def.’s Ex. 2, ROI Summary at
       9; Def.’s Ex. 19, selection certificate; Def.’s Ex. 15, Moise-Stone resume.

   •   For the Overland Park office: Suzanne Muirhead Steves (White; year of birth: 1965;
       no prior EEO complaints). SOMF ¶ 9; Def.’s Ex. 2, ROI Summary at 9; Def, Ex.
       19, selection certificate; Def.’s Ex. 12, Muirhead resume.

Jimenez claims that this non-selection was due to discrimination on the basis of his race, national

origin, age, and reprisal for his prior EEO activity.




       5
         For ease of reading, the Court has omitted the titles of the numerous USCIS
interviewers and selecting officials mentioned in this opinion.
       6
         Jimenez cites testimony from a USCIS branch chief confirming that as a GS-14
applying for a GS-13 position, he automatically qualified as an eligible candidate for the
positions. Opp. 5 (citing Pl.’s Ex. 4, Chiang Aff. at 669-70). This is irrelevant, however,
because it is undisputed that Jimenez did appear on the list of eligible candidates, along with
approximately 25 other individuals for each office. SOMF ¶ 4. And, merely being an eligible
candidate does not entitle an applicant to an interview, much less to be selected for the position.

                                                 18
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 19 of 40




       The government asserts that Jimenez was not chosen to interview for the position because

he lacked the desired qualifications. Ms. Castro explained that she selected interviewees based

on prior service as either as a higher-ranking Immigration Services Officer for at least three years

within the immediate past five years, or as a Supervisory Immigration Services Officer for at

least one year within the immediate past three years. SOMF ¶ 6; Def.’s Ex. 20, Castro Aff. at

423-24. Because Jimenez had not served in either capacity during the relevant periods, he was

not selected for an interview. SOMF ¶ 6. Although Jimenez had worked as an Adjudications

Officer from December 1999 through June 2006, that experience was outside the desired

timeframe. Def.’s Ex. 9, Jimenez Resume at 1154-55. More recent experience was sought, Ms.

Castro explained, because the standards for immigration adjudications change frequently. See

Def.’s Ex. 20, Castro Aff. at 426. And though Jimenez had served as a GS-14 Immigration

Officer for about six years at the time he applied, that experience did not qualify him for the GS-

13 Supervisory Immigration Services Officer position because his work as an Immigration

Officer was significantly different from that of the Supervisory Immigration Services Officer

position advertised. Compare Def.’s Ex. 7 (Supervisory Immigration Services Officer position

description) with Def.’s Ex. 8 (Immigration Officer position description). Unlike Jimenez, the

six selectees all had recent experience working as an Immigration Services Officer or a

Supervisory Immigration Services Officer. See Def.’s Ex. 10, Coca resume; Def.’s Ex. 11,

Marrero-Harrison resume; Def.’s Ex. 12, Muirhead resume; Def.’s Ex. 13, Ortiz resume; Def.’s

Ex. 14, Sewall resume; Def.’s Ex. 15, Moise-Stone resume.

       Jimenez challenges the government’s proffered reasons as pretextual on the grounds that

Ms. Castro allegedly had knowledge of his race, national origin, and prior EEO activity, Opp. 5,

and that he “had more experience than all selectees,” id.; PSOMF ¶ 14. Jimenez fails to establish



                                                19
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 20 of 40




pretext. Even assuming for the sake of argument that Castro was aware of his membership in

protected classes and his prior EEO-activity, Jimenez fails to raise an inference that the

government’s proffered reasons were pretextual because he has not shown that the “‘relative

difference’ between [his] qualifications” and those of the selectees “does not so greatly favor”

the selectees “that no reasonable jury could conclude [that he] would have been [selected] but for

the alleged retaliatory animus” of the deciding officials. Kilby-Robb, 77 F. Supp. 3d at 176.

Indeed, he makes no effort whatsoever to compare his experience to that of the selectees, nor

does he identify any relevant evidence in support of his blanket statement that he was better

qualified. Opp. 5. Jimenez therefore fails to rebut the government’s well-supported legitimate,

non-discriminatory reason for not selecting him. Because he fails to satisfy the more deferential

standard required to show pretext under a retaliatory non-selection claim, he necessarily fails to

establish pretext with regard to his discriminatory non-selection claims.

                       b. Event # 4: Non-selection for Immigration Officer Position (West Palm
                          Beach, Florida)

       In February 2012, Jimenez applied for a GS-11/13 Immigration Officer vacancy in West

Palm Beach, Florida. SOMF ¶¶ 12-13. Timothy Shavers and Adrian Bittner reviewed and rated

the resumes of forty-two eligible applicants based upon their prior experience with adjudications,

public safety cases, and issuing notices to appear. Id. ¶ 15-16; Def.’s Ex. 28, Shavers Aff. at

521. Seventeen candidates, including Jimenez, were referred for interviews, which were

conducted by Shavers, Bittner, and Linda Babok. SOMF ¶¶ 17-18. Ultimately, Arcadio Reyes

(Hispanic and African-American; year of birth: 1973; no prior EEO complaints) was selected for

the West Palm Beach vacancy. SOMF ¶ 20; Def.’s Ex. 25, Reyes resume; Def.’s Ex. 26, Agency

Response to Interrog. #5; Def.’s Ex. 27, selection certificates and interview scores. Jimenez




                                                 20
            Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 21 of 40




again asserts that this non-selection was due to his race, national origin, age, and protected

activity.

        DHS counters that Jimenez was not selected for the positions because he performed

poorly in his interview. As corroborated by contemporaneous notes taken by the interviewers,

all three of the interviewers rated Jimenez lower than the selectee because, in their view, he did

not answer questions succinctly, tended to ramble, and failed to fully answer the questions.

SOMF ¶ 19; Def.’s Ex. 24, Jimenez interview notes; Def.’s Ex. 26, Agency Response to

Interrog. #5; Def.’s Ex. 28, Shavers Aff. at 521-22;. The record confirms that Mr. Reyes was the

top-scoring candidate overall. SOMF ¶ 20; Def.’s Ex. 26, Agency Response to Interrog. #5;

Def.’s Ex. 27, selection certificates and interview scores.

        Jimenez claims the agency’s explanation is pretextual because he did in fact “answer[] all

questions asked during the interview,” PSOMF ¶ 20, though he fails to cite competent evidence

in support of that allegation. Generally, a plaintiff’s own uncorroborated assertion regarding his

account of his interview is insufficient to create a genuine issue of material fact where there is

contemporaneous evidence to the contrary, such as notes from the interviewers themselves. See

Kargo v. Nat’l R.R. Passenger Corp., 243 F. Supp. 3d 6, 19 (D.D.C. 2017) (concluding that a

plaintiff’s impression of his own interview performance was insufficient to establish pretext); see

also Chenari, 847 F.3d at 747 (noting that courts may set aside self-serving and uncorroborated

testimony where “a plaintiff’s claim is supported solely by the plaintiff's own self-serving

testimony, unsupported by corroborating evidence, and undermined either by other credible

evidence, physical impossibility or other persuasive evidence that the plaintiff has deliberately

committed perjury”). Moreover, it is well-established that employers are permitted to base

hiring decisions on such intangible qualities as interview performance. See Fischbach, 86 F.3d



                                                 21
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 22 of 40




at 1183–84 (“[S]electing a pool of qualified candidates based upon their written credentials and

then making a final selection based upon personal interviews is an obviously reasonable method

of hiring a professional employee.”). On this record, no reasonable jury could find that

discrimination or retaliation was the reason for Jimenez’s non-selection.

       Jimenez further claims that he was better qualified than Mr. Reyes because he had a

higher grade level, the position was the same one he had successfully held in 2006-07, he had

“served as District Adjudication Officer for over five years at the Miami District Office,” and he

had worked “an Immigration Inspector at the Miami International Airport for over two years.”

Opp. 5. This argument fails as well. First, the fact that Jimenez held a GS-14 grade position

does not establish an inference of pretext simply because he applied for a lower-grade position.

Moreover, though he asserts that his qualifications are superior, he makes no effort to tie those

qualifications to the actual requirements of the vacancy. Opp. 7. Nor does he compare his

qualifications to Mr. Reyes’. Id. Jimenez therefore fails to raise a genuine dispute as to whether

he was “‘substantially more qualified’ to perform the duties listed in the vacancy announcement

than the successful candidate.” Porter, 606 F.3d at 815-16. Nor does he show, with regard to the

retaliatory non-selection claim, that “‘relative difference’ between [his] qualifications” and those

of the selectee “does not so greatly favor” the selectee “that no reasonable jury could conclude

[that he] would have been promoted but for the alleged retaliatory animus” of the deciding

officials. Savage, 2016 WL 4132196, at *6.

                       c. Event # 5: Non-selection for Immigration Officer Position (Frankfurt,
                          Germany)

       In January 2012, Jimenez unsuccessfully applied for another Immigration Officer

position, this one a GS-12-level post in Frankfurt, Germany. SOMF ¶¶ 24-25. The

responsibilities of the position included, inter alia, serving as the lead staff member responsible


                                                 22
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 23 of 40




for fraud detection and national security-related issues in the agency’s Rome District, working on

individual fraud detection and national security cases, providing fraud detection and national

security case support to the Rome District’s ten field offices, and serving as a fraud detection and

national security liaison between Rome District staff and other entities. Id.; Def.’s Ex. 35,

Lafferty Aff. at 536. The reviewing panel—John Lafferty, Cheri Ho, and Kristina Carty-Pratt—

rated eligible candidates’ resumes based on: (i) direct or analogous fraud detection and national

security experience; (ii) adjudications experience, both generally and with regard to refugee and

asylum adjudications; (iii) supervisory experience; (iv) public outreach and training experience;

(v) education; and (vi) previous overseas experience. SOMF ¶ 26. Additionally, for candidates

who scored above a quantitative threshold based on their resumes, the panel sought references to

determine which candidates would advance to the interview round. Id. Ultimately, Christopher

Robinson (Caucasian; national origin unknown; year of birth: 1971) was selected for the

position. SOMF ¶ 29; Def.’s Ex. 2, ROI Summary at 13. Jimenez claims that he was not selected

for an interview due to impermissible discrimination and in retaliation for protected activity.

       The government asserts that Jimenez was not selected to interview for this position

because, although he presumably met the quantitative cut-off, the panel received two negative

references from his former managers concerning his performance as a fraud detection and

national security Immigration Officer. SOMF ¶ 28. Specifically, his past managers reported that

Jimenez demonstrated weak writing skills and overall sub-par work performance. Id.; see Def.’s

Ex. 26, Def.’s Agency Response to Interrog.at #4 and #7; Def.’s Ex. 35, Lafferty Aff. at 542.

Further, although Jimenez had held a fraud detection and national security position, at the time

the interviewees were selected he lacked experience with refugee or asylum adjudications;

supervisory experience; formal public outreach, training, or liaison duties; and overseas



                                                23
           Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 24 of 40




experience (other than serving in the military some 18 years prior). SOMF ¶ 26; Def.’s Ex. 31,

Jimenez resume.

       Jimenez claims that the government’s stated explanation for not selecting him is

pretextual for three reasons. First, he contends that he was better qualified than the selectee,

Christopher Robinson, because Robinson lacked experience as a fraud detection and national

security Immigration Officer. Opp. 9-10. Though Robinson had not been a fraud detection and

national security Immigration Officer, he possessed a master’s degree, recent adjudications

experience as a Supervisory Immigration Services Officer (including a detail as an Overseas

Adjudications Officer in Bangkok, Thailand) in a wide variety of immigration benefit

applications, had prior supervisory experience, received strong references, and was proficient in

German. SOMF ¶¶ 27-31; see Def.’s Ex. 32, Robinson resume; Def.’s Ex. 34, Mar. 28, 2012

Lafferty recommendation memo; Def.’s Ex. 35, Lafferty Aff. at 537-40; Def.’s Ex. 36, Carty-

Pratt Aff. at 566-68. In contrast, Jimenez did not have an undergraduate or master’s degree, had

more remote adjudications experience, had never held a supervisory position, received poor

references from supervisors, and spoke no German. SOMF ¶ 28; see Def.’s Ex. 26, Agency

Response to Interrog. at #4 and #7. Given these relative qualifications, Jimenez fails to establish

pretext.

       Next, Jimenez contends that his two negative references contained “false allegations.”

Opp. 8. He insists that one reference, Rand Gallagher, lied about his performance and the other,

Robert Blackwood, never actually spoke to the reviewing officials. Id. at 8-9. These contentions

also fail to create an inference of pretext. To start, Jimenez never identifies what was false about

Gallagher’s negative assessment of him, let alone offer any evidence for such a claim. And

while Gallagher stated in an affidavit that he was never asked to provide a reference for Jimenez,



                                                 24
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 25 of 40




he subsequently corrected that statement and attested that, upon refreshing his memory with

emails from the time, he had indeed told the reviewing official that Jimenez’s “writing and

overall work products were poor and his knowledge base was lacking.” Def.’s Ex. 26, Agency

Response to Interrog. at #7. Mr. Blackwood’s refreshed recollection does not raise an inference

of pretext.

        Lastly, Jimenez contends that the selecting officials for this position, Lafferty and Carty-

Pratt, did not select any Hispanic candidates for a period of two years. Opp. 10. Even assuming

that is true, which is not clear from the record, see Def.’s Ex. 36, Carty-Pratt Aff. at 571; Def.’s

Ex. 35, Lafferty Aff. at 543, the fact that no Hispanic candidates were selected over a period of

two years, in isolation, is insufficient to establish an inference of pretext here. Though the lack

of minority selectees over a meaningful time period “is certainly relevant to a showing of pretext

in disparate treatment actions” it is “‘less significant’ in an individual disparate treatment case

where ‘the ultimate issue is whether the particular plaintiff was the victim of an illegitimately

motivated employment decision.’” Boone v. Clinton, 675 F. Supp. 2d 137, 145 (D.D.C. 2009)

(quoting Krodel v. Young, 748 F.2d 701, 710 (D.C. Cir. 1984)) (emphasis in original). In

individual discrimination cases, statistical evidence is therefore “ordinarily not dispositive.”

Krodel, 748 F.2d at 710. Rather, to establish pretext in individual cases by relying on statistical

evidence, a plaintiff is required to establish “how many qualified applicants applied for the

positions [in total], the number of qualified applicants of various racial groups, and the race of

the selectees.” Choates v. Powell, 265 F. Supp. 2d 81, 94 (D.D.C. 2003); see City of Richmond

v. J.A. Croson Co., 488 U.S. 469, 501-02 (1989) (“[W]here special qualifications are necessary,

the relevant statistical pool for purposes of demonstrating discriminatory exclusion must be the

number of minorities qualified to undertake the particular task.”). Without offering any of that



                                                 25
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 26 of 40




data here, and especially in light of the limited two-year time period at issue, Jimenez has failed

to establish pretext.

                        d. Event # 6: Non-selection for Adjudications Officer Positions
                           (Monterrey, Mexico)

        In January 2012, Jimenez unsuccessfully applied for a GS-13 position as an

Adjudications Officer in Monterrey, Mexico. SOMF ¶ 33. The resumes of the twenty-three

eligible candidates were divided up and reviewed by Joseph Roma, Mari-Carmen Jordan, James

Chiang, and Gilda Velasco. Id. ¶ 35. Jimenez’s application was only reviewed by Mr. Roma,

who did not select him for an interview. Id. ¶ 36. After the interviews were concluded, Alfred

Ongcapin (Asian; year of birth: 1966; no prior EEO complaints) was initially selected for the

vacancy, but after he declined, the agency tapped Jeremy Eirich (Native American; year of birth:

1973; no prior EEO complaints). Id. ¶ 39. Jimenez maintains that his non-selection was based

on his race, national origin, age, and previous EEO activity.

        The government asserts that Roma declined to select Jimenez for an interview because

Jimenez’s resume did not demonstrate: fraud detection and national security field work (as

opposed to similar experience at USCIS headquarters), adjudication experience related to USCIS

Form I-601 (the primary form handled by the Monterrey field office), supervisory experience, or

overseas experience. Id. ¶¶ 35-37. Additionally, Roma determined that Jimenez should not

proceed to an interview because he lacked an undergraduate or master’s degree and had

performed poorly in a prior interview for a competitive selection for another Mexico City district

vacancy. Id. ¶¶ 37–38; Def.’s Ex. 42, Roma Aff. at 637. DHS further contends that the record

shows both Ongcapin and Eirich to be considerably more qualified applicants. Roma determined

that Ongcapin was the best qualified candidate because, unlike Jimenez, he had significant

supervisory experience, including as a fraud detection and national security Supervisory


                                                 26
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 27 of 40




Immigration Officer, an Acting Field Office Director, and a Supervisory Adjudications Officer.

Def.’s Ex. 39, Ongcapin resume. Further, Ongcapin had significant adjudications and overseas

experience and held two law degrees. Id. After Ongcapin withdrew his application, Eirich was

selected for the vacancy because, again unlike Jimenez, he had significant fraud detection and

national security field work, including as a supervisor, as well as knowledge of USCIS database

systems. SOMF ¶¶ 39-40; Def.’s Ex. 40, Eirich resume; Def.’s Ex. 42, Roma Aff. at 613-15.

       Despite the overwhelming record evidence supporting the government’s legitimate, non-

discriminatory reasons for not selecting Jimenez, he contends that these reasons are pretextual.

To start, he maintains that Roma offered a shifting explanation for whether knowledge of

Mexican culture and Spanish fluency were required for the position. Opp. 11-12. That

mischaracterizes the record: Roma never stated that either were required for the vacancy. Def.’s

Ex. 42, Roma Aff. at 615-16. Switching gears, Jimenez argues that Roma was initially unable to

explain to the EEO investigator why Jimenez was not selected for an interview and only later

came up with an explanation. Opp. 11. Again, Jimenez misstates the evidence, which reveals

that Roma was not directly asked why Jimenez was not interviewed in his conversation with the

EEO investigator. Def.’s Ex. 42, Roma Aff. at 613-16. Lastly, Jimenez attempts to manufacture

a genuine issue of material fact by claiming that one of the panel members, Marie Carmen-

Jordan, gave contradictory reasons as to why Jimenez was less qualified than the selectee. Opp.

12-13. Yet, close examination of the record reveals no contradiction. Carmen-Jordan first stated

that Jimenez was not selected to interview because there were more qualified candidates, and

when pressed for greater detail, she explained that while she was aware of the general reason

why Jimenez was not selected, Def.’s Ex. 43, Carmen-Jones Aff. at 660, she could not describe




                                                27
         Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 28 of 40




the reasons in detail because only Mr. Roma reviewed his application, Def.’s Ex. 43, Jordan

Supp. Aff. at 138.

        As to this non-selection, then, the record evidence conclusively shows that no reasonable

jury could find that DHS discriminated against Jimenez based on race, national origin, age, or

prior EEO activity.

                       e. Event # 7: Non-selection for Adjudications Officer Positions (Mexico
                          City, Mexico)

        In February 2012, Jimenez applied for a GS-12 Adjudications Officer position in Mexico

City and made the list of eligible candidates. SOMF ¶¶ 42-43. The reviewing panel, which

consisted of Joseph Roma, Mari-Carmen Jordan, and Jack McCarthy, selected eight candidates

for interviews based on experience with the same type of immigration benefit applications

processed in the Mexico City field office; overseas experience; ability to get along well in a

diplomatic environment; educational background and Spanish language speaking skills; any

other relevant experience; references; and the panel members’ prior personal and professional

experiences with the candidate. SOMF ¶ 44; see also Def.’s Ex. 42, Roma Aff. at 617-18; Def.’s

Ex. 43, Jordan Aff. at 647. Jimenez was not selected for an interview. SOMF ¶ 44. Ultimately,

Miguel Chavez (Hispanic; year of birth: 1957) was selected for the vacancy. SOMF ¶ 45; see

Def.’s Ex. 42, Roma Aff. at 617; Def.’s Ex. 43, Jordan Aff. at 647; Def.’s Ex. 49, selection

certificate.

        The government explains that Jimenez was not chosen to interview for the position

because he had inferior qualifications. His resume did not demonstrate any experience

adjudicating I-601 applications (the immigration applications handled by the Mexico City field

office) or with the field office’s case management system, and he held only an associate’s

degree. Def.’s Ex. 42, Roma Supp. Statement at 638; Def.’s Ex. 47, Jimenez resume.


                                                28
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 29 of 40




Additionally, Jimenez had performed poorly in a prior interview for a position in the Mexico

City office. Def.’s Ex. 42, Roma Supp. Statement at 638. In contrast, Mr. Chavez had

experience with Form I-601 applications and had conducted training on the case management

system used by the office. Id.

       Jimenez attempts to poke holes in this explanation. He contends that Roma did not

explain why he was not selected for the vacancy during the initial EEO investigation and only

offered an explanation two years later, during the supplemental EEO investigation. Opp. 13.

This argument is spurious. During the first administrative investigation, Roma stated that

Jimenez’s qualifications “are not as great as the qualifications and experience of the candidate

who was selected,” Def.’s Ex. 42, Roma Aff. at 623-24, while in the supplemental investigation,

he simply provided additional detail as to why Jimenez’s qualifications were inferior, Def.’s Ex.

42, Roma Supp. Aff. at 132. These responses are entirely consistent, specifically responsive to

the questions asked, and do not create an inference of pretext simply because Roma provided

further detail during the second administrative investigation when specifically asked to explain

“in detail” why Jimenez was not selected. Id. 7

       Jimenez further asserts that he is better qualified than the selectee, Opp. 14, but offers no

supporting evidence beyond his own self-assessment. A job candidate’s “own personal opinion

is inadequate by itself to create an issue for the jury.” Walker v. Johnson, 798 F.3d 1085, 1094

(D.C. Cir. 2015); see also Dyer v. McCormick & Schmick’s Seafood Restaurants, Inc., 264 F.

Supp. 3d 208, 229 (D.D.C. 2017) (explaining that an applicant’s “own ‘subjective assessments of




       7
         Jimenez raises this same argument with regard to Event #8. It fails there for the same
reason. Def.’s’s Ex. 42, Roma Aff. at 628-29; Def.’s’s Ex. 42, Roma Supp. Aff. at 132.

                                                  29
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 30 of 40




[his] own credentials,’ were ‘largely irrelevant’ for purposes of establishing discriminatory

motive”).

                       f. Event # 8: Non-selection for Adjudications Officer Positions (San
                          Salvador, El Salvador)

       In March 2012, Jimenez applied for a GS-13 Adjudications Officer vacancy in San

Salvador, El Salvador, and made the list of eligible candidates. SOMF ¶¶ 47–49. The

applicants’ resumes were reviewed by Joseph Roma, Mari-Carmen Jordan, and Paul Mitchell,

who selected eight candidates for interviews according to the following criteria: experience with

adjudications of the same type of immigration benefit applications processed at the post;

overseas experience; ability to thrive in a diplomatic environment; education and Spanish

language speaking skills; any other relevant experience; and references and prior personal and

professional experiences with the candidate during the course of business. Id. ¶ 51; Def.’s Ex.

42, Roma Aff. at 625-26; Def.’s Ex. 54, Mitchell Aff. at 690.

       The panel did not invite Jimenez to interview because they determined that his resume, at

some fifteen pages, was not tailored to the vacant position and did not sufficiently explain his

past employment experience. SOMF ¶ 52; see Def.’s Ex. 54, Mitchell Aff. at 692. After

conducting interviews, Jose Trujillo (Hispanic; year of birth: 1962; no prior EEO complaints)

was selected for the vacancy. SOMF ¶ 53; see Def.’s Ex. 42, Roma Aff. at 624-25; Def.’s Ex.

53, selection certificate; Def.’s Ex. 54, Mitchell Aff. at 692; Def.’s Ex. 54a, May 30, 2012

recommendation memo. Mr. Trujillo possessed superior qualifications to Jimenez in that he had

experience in field offices that adjudicated immigration benefit applications, including the

primary type of application adjudicated by the San Salvador field office; had conducted outreach

in the specialized military area; and had supervised adjudications. SOMF ¶ 54; see Def.’s Ex.




                                                30
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 31 of 40




42, Roma Aff. at 625-30 and Roma Supp. Statement at 640-41; Def.’s Ex. 52, Trujillo resume;

Def.’s Ex. 54a, recommendation memo.

       Jimenez charges that this explanation is pretextual and that he should have been selected

for this position. First, he contends that Mr. Mitchell could not explain why the selectee was

more qualified than him. Opp. 15. Like many of Jimenez’s claims of pretext, this one is also

premised on a mischaracterization of the record. When the administrative investigator asked

Mitchell to compare Trujillo to Jimenez based on “interview performance, reference checks,

recommendations, etc.,” Mitchell explained that he could not do so using those parameters

because Jimenez was not selected for an interview. Def.’s Ex. 54, Mitchell Aff. at 692. Mitchell

then proceeded to explain why Jimenez was not selected for an interview. Id. Nothing about

that testimony suggests pretext.

       Jimenez next locates pretext in an email in which Mitchell stated that he did not have

concrete criteria for selecting candidates to interview. Opp. 15. Again, he selectively misreads

the record. Mitchell stated that while he did not have strict “criteria for selecting the[] people [to

interview],” he relied upon his own “past experience” and selected interviewees based on those

who “st[ood] out for whatever reason in their resume.” Pl.’s Ex. 15, Mitchell Email. This

explanation is consistent with his subsequent affidavit, in which he attested that Jimenez was not

selected because of the poor quality of his resume and that he selected interviewees based on

their resumes, his personal knowledge of the applicants’ work, and their positive references.

Def.’s Ex. 54, Mitchell Aff. at 690-92. In any event, any dispute over this email is immaterial

because there is abundant evidence that Mr. Trujillo, who is also Hispanic and is older than

Jimenez, was more qualified. SOMF ¶ 54; see Def.’s Ex. 42, Roma Aff. at 625-30 and Roma

Supp. Statement at 640-41; Def.’s Ex. 52, Trujillo resume; Def.’s Ex. 54a, recommendation



                                                 31
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 32 of 40




memo. No reasonable jury could find that the reason for Jimenez’s non-selection was his

protected status, as opposed to the fact that he was much less qualified than the selectee.

       Lastly, Jimenez reiterates his blanket contention that he was better qualified than Trujillo

based on his past adjudications experience, knowledge of Spanish, and experience overseas.

PSOMF ¶ 78. Jimenez again fails to provide any competent evidence in support of this

allegation, citing only his own prior statement in the EEO affidavit. This too falls short of

establishing pretext. Dyer, 264 F. Supp. 3d at 229 (explaining applicant’s “own ‘subjective

assessments of [his] own credentials,’ were ‘largely irrelevant’ for purposes of establishing

discriminatory motive”).

                       g. Event # 9: Non-selection for Immigration Services Officer Position
                          (Miami, FL)

       In May 2012, USCIS announced a vacancy for one or more GS-13 Immigration Services

Officer positions in Miami, Florida, and Jimenez applied. SOMF ¶¶ 55–56. 8 The position

required overseeing the adjudication of immigration benefit applications by nonsupervisory

immigration services officers, among other duties. SOMF ¶ 55. Jimenez’s name was included

on the list of fifteen eligible candidates, all of whom were interviewed. SOMF ¶ 57. The

interview panel consisted of Anouchka Castro, Brett Lassen, and Kim Dean. SOMF ¶ 58. They

assessed candidates based on, inter alia, their interviews, writing sample, knowledge of fraud

detection and national security, and leadership philosophy. Id.; see Def.’s Ex. 20, Castro Supp.

Aff. at 427-28. After interviewing the candidates, Jimmy Zenny (African-American; year of

birth: 1959; prior EEO complaints) was selected for the vacancy. SOMF ¶ 59; see Def.’s Ex. 20,




       8
         Although the vacancy announcement stated that DHS intended to fill “one or more
positions” using the vacancy announcement, Def.’s Ex. 55, vacancy announcement at 2, it is
undisputed that the government only hired one person, SOMF ¶ 59.

                                                32
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 33 of 40




Castro Aff. at 428; Def.’s Ex. 59, recommendation email; Def.’s Ex. 57, Zenny resume. Jimenez

contends that he was discriminated against on the basis of race, national origin, age, and

protected activity when he was not selected for this position, even though the selectee is older

than Jimenez and also has prior EEO complaints.

       The government explains that Zenny possessed superior qualifications because he had

supervisory experience and had conducted fraud detection and national security work in field

offices, whereas Jimenez lacked supervisory experience and had fraud detection and national

security experience only at USCIS headquarters. SOMF ¶ 59. Rejecting this explanation,

Jimenez contends that he had superior qualifications because he had worked at various fraud

detection and national security field offices and had supervisory experience. Opp. 16. Yet,

Jimenez has not identified any evidence, by reference to his resume or otherwise, to support

those contentions. Id. He therefore fails to establish a genuine issue of material fact with regard

to the government’s legitimate, nondiscriminatory reasons for not hiring him.

                       h. Event # 10: Non-selection for Adjudications Officer Position
                          (Bangkok, Thailand)

       In December 2011, Jimenez applied for a GS-13 Adjudications Officer position in

Bankgok, Thailand, and made the list of eligible candidates, along with 70 other applicants.

SOMF ¶¶ 62–62. The resumes were reviewed by Sarah Shergill, who selected interviewees

based on the following criteria: completion of one of three of the agency’s refugee-related

training courses in the prior three years, or the completion of any of those courses at any time

along with experience adjudicating or supervising the adjudication of Form I-589 (Application

for Asylum and Withholding of Removal) or I-590 (Registration for Classification as Refugee)

within the prior three years. SOMF ¶ 66; see Def.’s Ex. 64, Bannis Aff. at 740; Def.’s Ex. 65,

Shergill Aff. at 757-58; Def.’s Ex. 66, Recommendation Memo at 2. Jimenez was not selected


                                                33
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 34 of 40




for an interview. SOMF ¶ 66. Ultimately, Shawn Mongin (Caucasian, year of birth: 1980; no

prior EEO complaints) was recommended for the vacancy and the selecting official, Pius Bannis,

concurred in the recommendation. SOMF ¶ 67; see Def.’s Ex. 64, Bannis Aff. at 741; Def.’s Ex.

65, Shergill Aff. at 757-58. Jimenez contends that he was not selected for this position because

of his race, national origin, age, and in retaliation for protected activity.

        The government’s legitimate, nondiscriminatory reason for not interviewing Jimenez is

that he lacked refugee experience and had not taken any of the three desired refugee courses or

handled the designated immigration forms. Def.’s Ex. 64, Bannis Aff. at 741-42; Def.’s Ex. 65,

Shergill Aff. at 759; Def.’s Ex. 66, Recommendation memo. Indeed, nothing in the record

suggests that Jimenez had the refugee-related experience required for the position, including

having completed the necessary training courses. And Jimenez does not contest otherwise.

PSOMF ¶¶ 87-94. Mr. Mongin, by contrast, had significant refugee experience. He had taken

one of the necessary courses, had experience supervising the adjudication of Form I-589 and I-

590 applications, and had worked with refugees through his work in the USCIS Refugee Affairs

and International Operations Directorate for approximately five years immediately prior the

vacancy announcement. Def.’s Ex. 62, Mongin resume and references; Def.’s Ex. 64, Bannis

Aff. at 741-42; Def.’s Ex. 65, Shergill Aff. at 759; Def.’s Ex. 66, Recommendation memo.

Additionally, Mongin had lived overseas and held a law degree, as well as a master’s degree.

Def.’s Ex. 66, Recommendation memo; Def.’s Ex. 65, Shergill, Aff. at 758; Def.’s Ex. 62,

Mongin resume and references.

        Despite the obvious disparity in relevant qualifications, Jimenez nonetheless maintains

that the government’s reasons are pretextual. The real reason he was not selected for an

interview, he suggests, is that Joanna Ruppel—who was not the concurring official for this



                                                   34
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 35 of 40




vacancy but who supervised the concurring official, Bannis—had once issued a memorandum

directing her staff, including Bannis, not to interview Jimenez. Opp. 3, 17. Jimenez’s argument

fails for at least two reasons. First, he does not include a copy of Ruppel’s purported

memorandum in the record; he only refers to his own description of it in his EEO affidavit. See

supra n.2. Even in Jimenez’s telling, though, the memorandum does not discuss prospective

vacancies, only a prior one in April 2009. Pl.’s Ex. 1 at 233-34. Second, there is no evidence

that the officials who made the decision regarding whom to interview were aware of any such

memorandum. Significantly, Jimenez does not allege that Ruppel was otherwise involved in the

selection process. PSOMF ¶¶ 87-94. Because “mere speculation is insufficient to create a

genuine issue of fact,” Jimenez fails to establish pretext. Guillen-Perez v. D.C., No. 17-CV-2086

(CRC), 2019 WL 6329508, at *5 (D.D.C. Nov. 26, 2019). 9

                       i. Event #11: Non-selection for Immigration Officer Position
                          (Miami, FL)

       In June 2012, USCIS posted a vacancy for a GS-11/13 Immigration Officer position in

Miami, Florida. SOMF ¶ 70; see Def.’s Ex. 67, vacancy announcement. Jimenez applied and

made the list of eligible candidates. SOMF ¶ 72. The applicants’ resumes were reviewed by

Paul Buono, Rodolfo Nunez, and Anouchka Castro, who rated them based on whether the

candidate possessed three years’ experience within the immediate past five years as either (i) a

field fraud detection and national security Immigration Officer or supervisor; (ii) a field

adjudications officer/Immigration Services Officer Level 2 or senior adjudications officer with




       9
          Unlike with many of the other non-selections, Jimenez does not allege that he was
more qualified than the selectee. PSOMF ¶¶ 87-94; Opp. 17: ¶¶ 103-10. For good reason. As
described above, there is robust evidence showing that the selectee was more qualified for the
position, in light of his considerable refugee experience.

                                                 35
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 36 of 40




experience in adjudicating applications that require in-person interviews; or (iii) a field law

enforcement officer with experience in conducting interviews, performing research, and assisting

in the apprehension or prosecution of suspected violators. SOMF ¶ 74. The panel also

considered the quality of the applicants’ resumes, specifically with regard to whether the

applicants with law enforcement backgrounds would have the skills and experience necessary to

conduct interviews and detect fraud. SOMF ¶ 74; see Def.’s Ex. 20, Castro Aff. at 431-32;

Def.’s Ex. 22, Swacina Aff. at 394. Jimenez’s resume was reviewed by Mr. Buono, Mr. Nunez,

and Ms. Castro, who did not invite him to interview. See Def.’s Ex. 20, Castro Aff. at 431-32;

Def.’s Ex. 22, Swacina Aff. at 393. In the end, Yadira Dominguez (Hispanic; year of birth: 1977;

no prior EEO complaints) and Daniel Lower (Hispanic; year of birth: 1970; no prior EEO

complaints) were selected to fill the vacancies. SOMF ¶ 78; see Def.’s Ex. 2, ROI Summary at

24; Def.’s Ex. 22, Swacina Aff. at 394; Def.’s Ex. 20, Castro Aff. at 432; Def.’s Ex. 72, August

2012. Jimenez alleges again that his non-selection was due to discrimination and retaliation.

       The government explains that Jimenez was not selected to interview because although he

had worked as a fraud detection and national security Immigration Officer for many years, his

experience was at USCIS headquarters, not in the field, as was desired for the position. SOMF ¶

75; Def.’s Ex. 20, Castro Aff. at 432-34. Additionally, his adjudications experience and

purported law enforcement experience were outside the desired timeframes and his resume was

of poor quality. SOMF ¶ 75; Def.’s Ex. 20, Castro Aff. at 432-34.

       Jimenez attempts to create a factual dispute regarding the real reason that Ms. Castro, one

of the three officials who reviewed resumes, did not select him for an interview. He contends

that she incorrectly stated that he lacked fraud detection and national security experience, Opp.

19, but Jimenez again mischaracterizes the record. Castro explained that Jimenez lacked “field



                                                 36
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 37 of 40




FDNS experience (although he was given some credit for FDNS experience).” Def.’s Ex. 20,

Castro Aff. at 432 (emphasis added). Though Jimenez contends (again without identifying any

competent evidence) that in his role as a fraud detection and national security Immigration

Officer at USCIS headquarters he provided “guidance and counsel to the Field,” Opp. 19, he

does not dispute that at the time he applied to the vacancy, he did not actually work in a field

office. Similarly, Jimenez maintains that Castro’s explanation that she chose to not to interview

him because of his lack of current adjudications experience is pretextual because he had worked

in the Miami field office. The government does not dispute this, but notes that Jimenez’s

adjudications experience ended in June 2006, six years before the vacancy, and Castro sought

adjudications experience within the five years preceding the announcement. SOMF ¶¶ 74-75.

Jimenez does not contest that the two selectees satisfied that criteria. He therefore has not raised

an inference of pretext.

                       j. Event # 12: Non-selection for Adjudications Officer Position
                          (Moscow, Russia)

       In March 2012, USCIS opened multiple vacancies for GS-13 Adjudications Officer

positions in Moscow, and Jimenez applied. SOMF ¶ 81. Susan Aikman, Cheri Ho, and John

Lafferty reviewed the resumes of eligible applicants against the following rating criteria: current

qualifications to conduct refugee interviews pursuant to a June 2009 agency memo; adoption

case experience; experience handling other immigration benefit applications adjudicated

overseas; and previous overseas and supervisory experience. Id. ¶ 84. Only prior refugee

experience was absolutely required, while the other criteria would weigh positively in a

candidate’s favor if present. Id. ¶ 84. Jimenez was not selected for an interview. After

concluding the interviews, which were conducted by the same panel, the panel recommended

David Tarr (Caucasian; year of birth: 1957; no prior EEO complaints), Gina Short (Asian-


                                                 37
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 38 of 40




American; year of birth: 1973; no prior EEO complaints) and Jane Kochman (African-American,

1959; no prior EEO complaints) for the vacancies. Id. ¶ 85. After Ms. Kochman withdrew from

consideration, Mr. Tarr and Ms. Short filled the vacancies. Id.

       The government explains that Jimenez was not selected for an interview because he had

no training or experience in adjudications of refugee and asylum applications, which was the

primary job responsibility of the vacant positions. SOMF ¶ 85; see Def.’s Ex. 35, Lafferty Supp.

Aff. at 554-55. Additionally, he lacked prior experience representing USCIS overseas and his

adjudication experience was more than five years old. SOMF ¶ 86; Def.’s Ex. 74, Jimenez

Resume. Further, the panel determined that Jimenez’s experience with fraud detection and

national security work was not relevant because the position did not include those

responsibilities. SOMF ¶ 85; see Def.’s Ex. 35, Lafferty Supp. Aff. at 552-53, 555; Def.’s Ex.

80, Ho Aff. at 772, 775.

       This explanation was pretextual, Jimenez contends. He points to the affidavit of Mr.

Lafferty, one of the resume review panelists, which Jimenez says incorrectly stated that he was

“unqualified” because he “had no apparent training or experience adjudicating such cases and

only generic immigration adjudications experience five years prior.” Opp. 20. Once again,

Jimenez plays loose with the facts. Lafferty’s affidavit does not describe Jimenez as

“unqualified,” and his statement regarding Jimenez’s lack of experience concerned refugee and

asylum applications, not the immigration applications that Jimenez had handled previously.

SOMF ¶ 86; Def.’s Ex. 35, Lafferty Aff. at 552-555. Jimenez does not dispute that he lacked

refugee and asylum application experience or that such experience was the primary qualification

for the position. He has thus failed to create an inference of pretext.

                       k. Event # 13: Non-selection for Supervisory Immigration Services
                          Officer Positions, (Overland Park and Miami, Florida)


                                                 38
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 39 of 40




       Jimenez’s final non-selection claim is based on his application in July 2012 for GS-13

Supervisory Immigration Services Officer positions in Overland Park and Miami, Florida.

SOMF ¶ 89. The position required the selectees to oversee the adjudication of immigration

benefit applications by non-supervisory immigration services officers. Id. Jimenez applied to

the vacancies for both offices and was determined to be an eligible candidate. Id. ¶ 91. The

panel that reviewed the applications consisted of Anouchka Castro, Paul Buono, and Steven

Koch and selected candidates to interview based on the following criteria: three years’

experience within the preceding five years as either an Immigration Services Officer with

experience adjudicating naturalization applications and in-person adjustment interviews or as a

supervisor with experience overseeing immigration services officers who did the same. SOMF

¶ 93; Def.’s Ex. 20, Castro Aff. at 443-45. The panel did not select Jimenez because he had not

served as an Immigration Services Officer or Supervisory Immigration Services Officer during

the requisite timeframe immediately prior to the vacancy announcement. SOMF ¶ 94; Def.’s Ex.

20, Castro Aff. at 446-47. Following the interview process, Alice Munroe (African-American;

year of birth: 1974; no record of prior EEO complaints) was recommended and selected for the

Oakland Park vacancy. SOMF ¶ 96. No one was selected for the position in Miami. SOMF

¶ 96; Def.’s Ex. 20, Castro Aff. at 445-46; Def.’s Ex. 87, Oct. 29, 2012 email regarding

selections.

       This government’s explanation for his non-selection is pretextual, Jimenez alleges,

because one of the resume reviewers, Ms. Castro, inaccurately stated that he lacked supervisory

experience and more recent adjudications experience. According to Jimenez, he gained

supervisory experience by serving as a “back-up manager” and acting supervisor in the past and

had adjudicated immigration benefit applications at the Miami District office. Opp. 21-22;


                                               39
        Case 1:17-cv-02731-CRC Document 46 Filed 09/24/20 Page 40 of 40




PSOMF ¶¶ 122, 124. This fails to establish pretext, however, because Ms. Castro was aware of

Jimenez’s past stint as a supervisor, but nevertheless decided not to interview him because his

supervisory experience was insubstantial and his experience with adjudications was “dated.”

Def.’s Ex. 20, Castro Aff. at 446-47. Jimenez retorts that Castro’s characterization of his

experience as “dated” evidences age bias. Opp. ¶ 139. But, plainly, requiring recent experience

is a valid, age-neutral hiring criterion.



  IV. Conclusion

        For the foregoing reasons, the Court will grant Defendant’s Partial Motion for Summary

Judgment. A separate Order shall accompany this memorandum opinion.




                                                             CHRISTOPHER R. COOPER
                                                             United States District Judge

Date: September 24, 2020




                                                40
